Citation Nr: 1448107	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) with neuropathic symptoms.


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1998 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for HIV with peripheral neuropathy, posttraumatic stress disorder (PTSD) and sleep apnea.  The Veteran submitted a notice of disagreement addressing all three issues.  

In a February 2011 rating decision, notice of which was provided to the Veteran and his then-representative in July 2011, service connection was granted and initial ratings assigned for PTSD and sleep apnea.  A statement of the case issued at that time addressed only the claim of service connection for HIV.  

In September 2014 correspondence, the Veteran's representative referred to claims pertaining to sleep apnea and PTSD, and referenced an August 2011 Appeal Status Election form on which the Veteran indicated the action satisfied his appeal only as to "sleep apnea."  The December 2008 rating decision denied service connection for PTSD and sleep apnea and the Veteran disagreed with that determination.  However the benefit sought on appeal, service connection, was then granted and the Veteran was provided notice of his appellate rights.  To date, he has not filed a notice of disagreement as to either determination made in the February 2011 rating decision.  Thus, those issues are not before the Board.  

Broadly construing the September 2014 correspondence as a claim for increased rating for PTSD, the Board will refer that claim to the RO.  The issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's HIV with neuropathic symptoms was caused or aggravated by his posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

HIV with neuropathic symptoms was caused or aggravated by the Veteran's  service-connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends that his HIV with neuropathic symptoms was caused or aggravated by his service-connected PTSD.  Specifically, he contends that due to his PTSD, which he incurred following two tours in Iraq and one in Afghanistan in the early to mid-2000s, his life spiraled out of control and he began to engage in risky behavior, including cocaine use and sexual promiscuity.  He contends that his 2007 diagnosis of HIV was due to such drug abuse.

The service treatment records are negative for any indication of drug abuse.  Repeat HIV testing throughout service was negative.  A March 1998 prescreening form indicates the Veteran's responses of "no" to the questions of whether he had had any addiction to alcohol or drugs.  

Post-service treatment records reflect that in April 2008, the Veteran was diagnosed with HIV from high risk behavior, use of illicit drugs and unprotected sexual intercourse.

In January 2010, the Veteran's private psychiatrist submitted a statement that the Veteran suffered from PTSD due to the experiences encountered on multiple deployments, and that his PTSD symptoms included engaging in risky sexual behavior and self-medication with alcohol, illicit drugs, or prescription drugs.  The Veteran was experiencing a vicious cycle, which caused a circle of negative actions to feed on dangerous behaviors.  The Veteran experienced severe trauma while serving in a war-zone which caused him to become severely depressed and to self-medicate.  Such resulted in the inability to foresee consequences, which lead to poor decision-making skills and unsafe and risky behavior.  That cycle lead to the contraction of HIV.

On February 2011 VA examination, after interviewing the Veteran and reviewing the claims file, the examiner concluded that the Veteran's HIV was at least as likely as not caused or aggravated by his drug use.  There was a noted history of crack/cocaine use, illicit drug use, and unprotected sexual contact.  Current medical literature demonstrated that these were primary risk factors for actions that would lead to the HIV infection.  The examiner also concluded that it was at least as likely as not that the Veteran's neuropathic symptoms, including transient symptoms of burning and tingling in the hands and feet, were due to the Veteran's HIV medications.

On February 2011 psychiatric examination, the Veteran described his traumatic combat experiences in service, including a time when a porta-potty that he had just used was blown up by a bomb.  The Veteran reported that he began using crack cocaine following his first tour in Afghanistan.  He stated that his substance abuse issues really escalated when he left service altogether and he had been having a lot of trouble since that time.  He had nightmares and dreams that made him feel overwhelmed and anxious.  Following mental status examination, the examiner diagnosed the Veteran with cocaine dependence in partial remission in a controlled setting, and PTSD, mild to moderate in severity.  The examiner concluded that the Veteran's drug and alcohol abuse was not due to his PTSD because such could not be resolved without resort to mere speculation.  The examiner explained that any stress could play a role in substance abuse.  As per the Veteran, he used cocaine in the context of searching for the excitement again that he used to feel when he was in combat-related situations.  There were multifactorial reasons that individuals sought out substances, including peer pressure, experimentation, depression, anxiety, low self-esteem, and excitement.  There was no evidence of any specific causal connection that one could state specifically caused his substance abuse.

In this case, the Board finds that the credible, competent, and persuasive evidence of record demonstrates that the Veteran's service-connected PTSD lead to the engagement in risky behaviors and illicit drug use, in turn leading to his diagnosis of HIV.  For one, the Veteran and his spouse have consistently stated throughout the appeal period that his drug abuse and dangerous behavior began following his first deployment to the Persian Gulf, and worsened after each subsequent deployment.  There is no indication in the record that the Veteran engaged in these behaviors prior to his first deployment.  The evidence demonstrates that the Veteran was exposed to trauma while stationed in Iraq and Afghanistan, and that that trauma resulted in the development of PTSD.  While suffering from PTSD, the Veteran began to engage in dangerous and risky behaviors, including illicit drug use.  Both the November 2010 psychiatrist and the February 2011 VA examiner found it likely that the Veteran's drug abuse was due to his PTSD.  The other February 2011 VA examiner acknowledged that such a link could exist, but could not specifically state that the Veteran's PTSD caused his drug use.  Still, the dominant medical opinion of record is that the Veteran's PTSD caused his drug use, and that his drug use was a likely cause of his HIV.  The Board has no reason to doubt the credibility of the Veteran's statements regarding the vicious cycle he incurred upon return from his deployments.  He had described the severity of his PTSD symptoms stemming from serving in a combat zone.  His treating psychiatrist provided a probative and persuasive opinion as to the events leading to the Veteran's diagnosis of HIV and their relation to his service-connected PTSD.  Accordingly, the Board finds that the elements of secondary service connection have been met in this case, in that the evidence that the Veteran's PTSD caused or aggravated his HIV with neuropathic symptoms is at least in equipoise.  Accordingly, service connection is warranted.

The Board notes that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110.  In this case, the Veteran's abuse of drugs has been shown to have been a symptom of his service-connected PTSD. 

Given the favorable disposition, discussion of the duties to notify and assist is not warranted. 


ORDER

Service connection for HIV with neuropathic symptoms is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


